DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/09/2022 is acknowledged.
Claims 11-14 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  11/09/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsunehara et al (US# 7748794).
Tsunehara et al discloses all the limitations of the instant claims including; a stroke simulator 8 including a cylinder, a piston (col. 4, lines 51-55), an orifice (col. 5, lines 40-43), and a pressure sensor 11, the cylinder defining a liquid pressure chamber to which a brake liquid is supplied via an fluid path 12 in accordance with a stroke of a brake operation member 1, the piston being configured to slide in the cylinder by the brake liquid supplied to the liquid pressure chamber, the orifice being formed in the fluid path, and the pressure sensor 11 being configured to detect a reaction pressure that is a liquid pressure of the brake liquid supplied to the liquid pressure chamber in a part on a supply-direction upstream side of the orifice in the fluid path, a reaction force corresponding to the reaction pressure being applied to the brake operation member by the stroke simulator; a stroke sensor 10 configured to detect the stroke; and a brake start determination unit 9 that determines an operation (specifically an abrupt braking operation) of the brake operation member has been started when the reaction pressure Pm detected by the pressure sensor becomes equal to or greater than a first threshold value (S5, A1+Pms and/or S9 A2+Pms) and the stroke Ss detected by the stroke sensor becomes equal to or greater than a second threshold value (S7, B+Ss(n-1)).
Regarding claim 8, the brake start determination unit determines that an operation of the brake operation member has been started in a case where the reaction pressure becomes equal to or greater than the first threshold value (S5) and then the stroke becomes equal to or greater than the second threshold value (S7).  Note step 7 follows step 5, such that the determination would be made in the recited case.
Regarding claims 23-24, in a case where a change gradient of the reaction pressure (Pm-Pms) becomes equal to or greater than a third threshold value A2, the brake start determination unit determines that the operation of the brake operation member has been started, irrespective of the reaction pressure and the stroke.  Note step S9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunehara et al (US# 7748794) in view of Van Deventer et al (US# 2016/0009385)
Tsunehara et al disclose all the limitations of the instant claims with exception to the detection value of the stroke sensor being a value which is not passing through a filter.  Tsunehara et al remains silent as to whether the detection value of the stroke sensor 10 is filtered.  Van Deventer et al disclose a similar brake system and further teach the use of unfiltered detection values in situations where fast response is desirable.  [0051]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unfiltered values for the stroke sensor of Tsunehara et al when detecting abrupt brake to ensure fast detection without the delay typically introduced by filtering, such as taught by Van Deventer et al, thereby improving performance.
Regarding claims 25-26, in a case where a change gradient of the reaction pressure (Pm-Pms) becomes equal to or greater than a third threshold value A2, the brake start determination unit determines that the operation of the brake operation member has been started, irrespective of the reaction pressure and the stroke.  Note step S9.




Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunehara et al (US# 7748794) in view of Ezoe et al (US# 2015/0158471).
Tsunehara et al disclose all the limitations of the instant claims with exception to the brake start determination unit being configured so that the greater a temperature correlation value is, which correlates with a temperature of the brake liquid to generate the reaction pressure, the smaller the first threshold value is.  Ezoe et al discloses a brake system and further teach a temperature correlation value (corrective coefficient, Fig. 4) that is used so that the greater the value, the sooner the braking operation is started [0079]-[0080] to compensate for the changes in viscosity due to temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an increasing correlation value speed up or slow down the activation to compensate for the delay caused by changes in temperature, such as taught by Ezoe et al, in the method of Tsunehara et al to ensure proper operation despite changes in temperature.  As Tsunehara et al uses thresholds based on change in stroke and pressure, reduction of those thresholds would be the most appropriate means of quickening actuation of the abrupt braking of Tsunehara et al.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunehara et al (US# 7748794) and Van Deventer et al (US# 2016/0009385), as applied to claims 9-10 above, in further view of Ezoe et al (US# 2015/0158471).
Tsunehara et al, as applied above, disclose all the limitations of the instant claims with exception to the brake start determination unit being configured so that the greater a temperature correlation value is, which correlates with a temperature of the brake liquid to generate the reaction pressure, the smaller the first threshold value is.  Ezoe et al discloses a brake system and further teach a temperature correlation value (corrective coefficient, Fig. 4) that is used so that the greater the value, the sooner the braking operation is started [0079]-[0080] to compensate for the changes in viscosity due to temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an increasing correlation value speed up or slow down the activation to compensate for the delay caused by changes in temperature, such as taught by Ezoe et al, in the method of Tsunehara et al to ensure proper operation despite changes in temperature.  As Tsunehara et al uses thresholds based on change in stroke and pressure, reduction of those thresholds would be the most appropriate means of quickening actuation of the abrupt braking of Tsunehara et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK